DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,036,660 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims perform the same function with different terminology.
Instant Application
U.S. Patent No. 11,036,660 B2
Claim 7. 
	A Network-on-Chip (NOC) disposed in an interposer and coupled to logic circuitry, wherein the logic circuitry is disposed on at least a first die, wherein the NOC comprises a plurality of routers disposed in the interposer and configured to electrically couple and route data to the logic circuitry, and wherein a first router of the plurality of routers comprises: 
	a first port configured to electrically couple to a second router of the plurality of routers; and 
	a second port configured to electrically couple to the logic circuitry.
Claim 1. 
	An integrated circuit system, comprising: 
	a first die comprising one or more programmable fabric circuitry sectors; 
	a second die comprising modular periphery intellectual property (IP); 
	an interposer coupling the first die to the second die; and 
	a modular interface disposed in the interposer comprising a network-on-chip (NOC) having a plurality of routers, wherein the modular interface is configurable to: 
		provide communication between the first die and the second die via a first portion of the modular interface located between the first die and the second die; 
		provide communication between the one or more programmable fabric circuitry sectors via a second portion of the modular interface located between the one or more programmable fabric circuitry sectors; and 
		provide communication between the first die and a third die comprising additional one or more programmable fabric circuitry sectors via a third portion of the modular interface comprising a crossbar switch formed by one or more routers of the plurality of routers located between the first die and the third die.

Claim 4.
	The integrated circuit system of claim 1, wherein the plurality of routers is configurable to route data to portions of the first die or portions of the second die, wherein a router of the plurality of routers comprises: 
	a first port configurable to receive data from an adjacent router of the plurality of routers, transmit the data to another adjacent router of the plurality of routers, or a combination thereof; 
	a second port configurable to: 			receive the data, via an associated router bridge, from: 
			a sector of the one or more programmable fabric circuitry sectors; 
			the modular IP; or 
			a combination thereof; and 
		transmit the data, via the associated router bridge, to: 
		another sector of the one or more programmable fabric circuitry sectors; 
		a fourth die comprising another modular IP; or 
		a combination thereof; and 	crossbar circuitry configurable to route the data to the first port or the second port based on a destination of the data.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip et al (hereinafter Philip), U.S. Publication No. 2014/0376569 A1, in view of Blaquiere et al (hereinafter Blaquiere), U.S. Publication No. 2013/0285739 A1, and further in view of Xu et al (hereinafter Xu), “Double-Data-Rate, Wave-Pipelined Interconnect for Asynchronous NoCs” (see IDS).
Referring to claim 1, Philip discloses a method, comprising: 
receiving, by a first router [fig. 6, routers R] of Network-on-Chip (NOC) circuitry [fig. 5 and 6, NoC circuitry 502, NoC circuitry 601] of an integrated circuit [paragraph 17, “more and more functionality is being integrated on a single silicon die”], data of a first data protocol from a first part of the integrated circuit [figs. 6 and 7, see “Blocks” of the integrated circuit in fig. 6 and see input to router A in fig. 7; paragraph 40, “A router input port may include an input buffer 708, into which data from the link is written.” “The example implementation of the present application incorporates the use of this input buffer as a clock domain crossing structure.”, hence receiving at router A, data of a first data protocol]; 
a first clock-crossing buffer of the first router [paragraph 40, “The example implementation of the present application incorporates the use of this input buffer as a clock domain crossing structure”]; 
routing, by a plurality of routers of the NOC circuitry comprising the first router, the data to a second router of the NOC circuitry [figs. 6 and 7, see routers R; also see the destination router shown in fig. 7 as Router B 702]; 
a second clock-crossing buffer of the second router [fig. 7, buffer 708 of Router B]; and 
transmitting, by the second router, the data to a second part of the integrated circuit [fig. 7, output port 708 of Router B transmitting to a Block shown in fig. 6].
Philip does not explicitly disclose NoC circuitry disposed in an interposer.
However, Blaquiere discloses NoC circuitry disposed in an interposer [paragraph 417, “The configurable interposer is in fact an active substrate containing active digital and analog circuit. The first usage of the configurable interposer considered is as a configurable NoC to receive or transmit data on each pin of each IC die of the system. Any set of conventional chips or ICs placed anywhere on configurable interposer can be connected to any other chips or ICs placed on another system layer in 3D stacked chip. Moreover, the configurable interposer embeds an array of tiny "CMPIO" to enable electrical contact between uIC pins and provide power to the user's ICs. The uICs can be any CPU, microcontroller, FPGA or any IC whose pinout or ball-grid is compatible with the configurable interposer CMPIO array”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Blaquiere in the invention of Philip, to implement NoC circuitry disposed in an interposer, in order to eliminate the need to have a custom interposer design for each component [Blaquiere, paragraph 49].
	The modified Philip does not explicitly disclose converting, the data to a router data protocol to facilitate routing of the data within the NOC circuitry;
converting, the data from the router data protocol to a second data protocol.
However, Xu discloses converting, the data to a router data protocol to facilitate routing of the data within the NOC circuitry [p. 21, “In this article, we introduce DWP, a new on-chip interconnect structure that uses double-data-rate transmission and wave pipelining to increase throughput, and interleaved lines and misaligned repeaters to reduce crosstalk noise”; pp. 21-22, “In general, a point-to-point interconnect connects two functional units on a chip. The functional unit that sends data is called the source, and the unit receiving the data is called the destination. An interconnect consists of transmitters, receivers, and lines, which are composed of metal wires and repeaters. DWP consists of transmitters, data and clock/control lines, receivers, and clock buffers (see Figure 2). Data and clock/control signals are fed into the transmitters, and then transmitted over the data and clock/control lines respectively. The transmitters convert data from single data rate (SDR) to double data rate (DDR), which is twice the clock frequency. The receivers catch the data signals and convert them back to SDR”];
converting, the data from the router data protocol to a second data protocol [p. 22, “The receivers catch the data signals and convert them back to SDR”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Xu in the invention of the modified Philip, to implement converting, the data to a router data protocol to facilitate routing of the data within the NOC circuitry; converting, the data from the router data protocol to a second data protocol, in order to reduce the number of data lines that traditional interconnects require by 50 percent [Xu, p. 22].
Referring to claim 16, Philip discloses a method, comprising:
receiving, by a first router [figs. 6 and 7, routers R; also see router A 701] of a modular Network-on-Chip (NOC) [where fig. 6 is modular], data from a first part of a first die [figs. 6 and 3, see Blocks where data is input from Block to source router A] for delivery to a second part of the first die [figs. 6 and 7, routing data to destination router B and destination Block, which is part of fig. 6] or a second die; 
routing, by at least the first router, the data to a second router of the modular NOC [fig. 7, routing from router A to router B], wherein the second router is associated with the second part of the first die [figs. 3 and 6, router B is associated with a destination Block] or the second die; and 
transmitting, by the second router, the data to the second part of the first die [fig. 3, transmitting from router to Block/host; paragraph 15] or the second die.
Philip does not explicitly disclose wherein the modular NOC is integrated in an interposer coupled to at least the first die and the second die.
However, Blaquiere discloses wherein the modular NOC is integrated in an interposer coupled to at least the first die [paragraph 417, “The configurable interposer is in fact an active substrate containing active digital and analog circuit. The first usage of the configurable interposer considered is as a configurable NoC to receive or transmit data on each pin of each IC die of the system. Any set of conventional chips or ICs placed anywhere on configurable interposer can be connected to any other chips or ICs placed on another system layer in 3D stacked chip. Moreover, the configurable interposer embeds an array of tiny "CMPIO" to enable electrical contact between uIC pins and provide power to the user's ICs. The uICs can be any CPU, microcontroller, FPGA or any IC whose pinout or ball-grid is compatible with the configurable interposer CMPIO array”] and the second die.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Blaquiere in the invention of Philip, to implement wherein the modular NOC is integrated in an interposer coupled to at least the first die and the second die, in order to eliminate the need to have a custom interposer design for each component [Blaquiere, paragraph 49].
The modified Philip does not explicitly disclose reformatting, by the first router, the data to enable transmission of the data within the modular NOC.
However, Xu discloses reformatting, by the first router, the data to enable transmission of the data within the modular NOC [p. 21, “In this article, we introduce DWP, a new on-chip interconnect structure that uses double-data-rate transmission and wave pipelining to increase throughput, and interleaved lines and misaligned repeaters to reduce crosstalk noise”; pp. 21-22, “In general, a point-to-point interconnect connects two functional units on a chip. The functional unit that sends data is called the source, and the unit receiving the data is called the destination. An interconnect consists of transmitters, receivers, and lines, which are composed of metal wires and repeaters. DWP consists of transmitters, data and clock/control lines, receivers, and clock buffers (see Figure 2). Data and clock/control signals are fed into the transmitters, and then transmitted over the data and clock/control lines respectively. The transmitters convert data from single data rate (SDR) to double data rate (DDR), which is twice the clock frequency. The receivers catch the data signals and convert them back to SDR”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Xu in the invention of the modified Philip, to implement reformatting, by the first router, the data to enable transmission of the data within the modular NOC, in order to reduce the number of data lines that traditional interconnects require by 50 percent [Xu, p. 22].
Referring to claim 17, the modified Philip discloses the method of claim 16, wherein routing the data to the second router is performed by at least a third router positioned between the first router and the second router [Philip, see figs. 1(a), 1(b), 3, 3], and wherein the third router receives the data by a first port and transmits the data by second port [Philip, see fig. 3 where each router has four ports to routers and one port to host/Block].
Referring to claim 19, the modified Philip discloses the method of claim 16, wherein reformatting the data comprises converting, using a router bridge, the data from a first die clock frequency associated with the first die to a router clock frequency associated with the modular NOC [Xu, p. 21, “In this article, we introduce DWP, a new on-chip interconnect structure that uses double-data-rate transmission and wave pipelining to increase throughput, and interleaved lines and misaligned repeaters to reduce crosstalk noise”; pp. 21-22, “In general, a point-to-point interconnect connects two functional units on a chip. The functional unit that sends data is called the source, and the unit receiving the data is called the destination. An interconnect consists of transmitters, receivers, and lines, which are composed of metal wires and repeaters. DWP consists of transmitters, data and clock/control lines, receivers, and clock buffers (see Figure 2). Data and clock/control signals are fed into the transmitters, and then transmitted over the data and clock/control lines respectively. The transmitters convert data from single data rate (SDR) to double data rate (DDR), which is twice the clock frequency. The receivers catch the data signals and convert them back to SDR”; p. 27, applying DWP to an asynchronous NoC].
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, in view of Blaquiere, in view of Xu, as applied to claim 1 above, and further in view of Hutton et al (hereinafter Hutton), U.S. Publication No. 2014/0126572 A1.
Referring to claim 2, the modified Philip does not explicitly disclose the method of claim 1, wherein the first part of the integrated circuit comprises a first programmable fabric circuitry sector of the integrated circuit, wherein the first data protocol is associated with the first programmable fabric circuitry sector, wherein the second part of the integrated circuit comprises a second programmable fabric circuitry sector of the integrated circuit, and wherein the second data protocol is associated with the second programmable fabric circuitry sector.
However, Hutton discloses wherein the first part of the integrated circuit comprises a first programmable fabric circuitry sector of the integrated circuit [paragraph 9], wherein the first data protocol is associated with the first programmable fabric circuitry sector [paragraphs 43, 69, 72], wherein the second part of the integrated circuit comprises a second programmable fabric circuitry sector of the integrated circuit [paragraph 9], and wherein the second data protocol is associated with the second programmable fabric circuitry sector [paragraphs 43, 69, 72].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hutton in the invention of the modified Philip, to implement wherein the first part of the integrated circuit comprises a first programmable fabric circuitry sector of the integrated circuit, wherein the first data protocol is associated with the first programmable fabric circuitry sector, wherein the second part of the integrated circuit comprises a second programmable fabric circuitry sector of the integrated circuit, and wherein the second data protocol is associated with the second programmable fabric circuitry sector, in order to allow for constant speeds across a range of device sizes [Hutton, paragraph 66].
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, in view of Blaquiere, in view of Xu, in view of Hutton, as applied to claim 2 above, and further in view of Eghbal et al (hereinafter Eghbal), U.S. Publication No. 2018/0203963 A1.
Referring to claim 3, the modified Philip does not explicitly disclose the method of claim 1, wherein: 
the first part of the integrated circuit comprises a first die of the integrated circuit, wherein the first data protocol is associated with the first die; and 
the second part of the integrated circuit comprises a second die of the integrated circuit, wherein the second data protocol is associated with the second die.
However, Eghbal discloses the first part of the integrated circuit comprises a first die of the integrated circuit [paragraph 131, There are two different types of links in 3D NoC which are: inter-die connections and intra-die connections], wherein the first data protocol is associated with the first die [paragraph 131, the processed data format of each IP does not necessarily match the data transmission format and network protocols]; and 
the second part of the integrated circuit comprises a second die of the integrated circuit [paragraph 131, There are two different types of links in 3D NoC which are: inter-die connections and intra-die connections], wherein the second data protocol is associated with the second die [paragraph 131, the processed data format of each IP does not necessarily match the data transmission format and network protocols].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eghbal in the invention of the modified Philip, to implement the first part of the integrated circuit comprises a first die of the integrated circuit, wherein the first data protocol is associated with the first die; and the second part of the integrated circuit comprises a second die of the integrated circuit, wherein the second data protocol is associated with the second die, in order to reduce the intrinsic overhead of conventional source routing and per hop routing decision process [Eghbal, paragraph 159].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, in view of Blaquiere, in view of Xu, in view of Hutton, in view of Eghbal, as applied to claim 3 above, and further in view of Gray, U.S. Publication No. 2016/0344629 A1.
Referring to claim 4, the modified Philip does not explicitly disclose the method of claim 3, wherein the second die comprises a modular periphery IP die comprising at least one of an input/output IP tile, Universal Interface Bus (UIB) IP tile, memory IP tile, or a System on Chip processor, and wherein the modular periphery IP die is configured to facilitate communication between the integrated circuit and one or more external devices.
However, Gray discloses wherein the second die comprises a modular periphery IP die comprising at least one of an input/output IP tile, Universal Interface Bus (UIB) IP tile, memory IP tile, or a System on Chip processor [paragraph 293, CPU die], and wherein the modular periphery IP die is configured to facilitate communication between the integrated circuit and one or more external devices [paragraph 293, The next step towards close integration of FPGAs and server CPUs will be advanced packaging wherein the server CPU die and the FPGA die are packaged side by side via a chip-scale interconnect such as Xilinx 2.5D Stacked Silicon Integration (SSI) or Intel Embedded Multi-Die Interconnect bridge (EMIB). In this era, an FPGA NOC client is coupled via the NOC, via an “external coherent interface” bridge NOC client, and via the external coherent interface, to the cache coherent memory system of the server CPU die].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gray in the invention of the modified Philip, to implement wherein the second die comprises a modular periphery IP die comprising at least one of an input/output IP tile, Universal Interface Bus (UIB) IP tile, memory IP tile, or a System on Chip processor, and wherein the modular periphery IP die is configured to facilitate communication between the integrated circuit and one or more external devices, in order to provide a reduction in total LUT area for a router and, therefore, for a NOC interconnection system composed of routers [Gray, paragraph 120].
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, in view of Blaquiere, in view of Xu, as applied to claim 1 above, and further in view of Chopra et al (hereinafter Chopra), U.S. Publication No. 2015/0188847 A1.
Referring to claim 5, the modified Philip does not explicitly disclose the method of claim 1, comprising: 
converting, by a data width converter of the first router, a width of the data received from the first part of the integrated circuit to a router compatible data width; and 
aggregating, by a virtual channel of the first router, the data for downstream transmission based at least in part on a priority of the data before routing the data to the second router.
However, Chopra discloses converting, by a data width converter of the first router, a width of the data received from the first part of the integrated circuit to a router compatible data width [Abstract, interconnect and transfer transaction packets between multiple source and destination host interfaces through a Network on Chip (NoC) interconnect, which includes a plurality of NoC router layers and virtual channels (VCs) connecting the router layers; paragraph 30, Bridges can also be configured to facilitate the conversion between different channel widths, such as converting flits for one channel into another flit for a channel with a different width]; and 
aggregating, by a virtual channel of the first router, the data for downstream transmission based at least in part on a priority of the data before routing the data to the second router [paragraphs 32-33].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chopra in the invention of the modified Philip, to implement converting, by a data width converter of the first router, a width of the data received from the first part of the integrated circuit to a router compatible data width; and aggregating, by a virtual channel of the first router, the data for downstream transmission based at least in part on a priority of the data before routing the data to the second router, in order to provide flexibility and adaptability for routing [Chopra, paragraph 27].
Referring to claim 6, the modified Philip discloses the method of claim 5, comprising: 
converting, by a data width converter of the second router, the width of the data from the router compatible data width to a data width of the second part of the integrated circuit [Chopra, paragraphs 30, 32-33]; and 
aggregating, by a virtual channel of the second router, the data into portions for downstream transmission based at least in part on the priority of the data before transmitting the data to the second part of the integrated circuit [Chopra, paragraphs 30, 32-33].
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip et al (hereinafter Philip), U.S. Publication No. 2014/0376569 A1, in view of Blaquiere et al (hereinafter Blaquiere), U.S. Publication No. 2013/0285739 A1.
Referring to claim 7, Philip discloses a Network-on-Chip (NOC) [fig. 6] and coupled to logic circuitry [fig. 6, Blocks], wherein the logic circuitry is disposed on at least a first die [paragraph 17, “more and more functionality is being integrated on a single silicon die”], wherein the NOC comprises a plurality of routers [fig. 6, routers R] and configured to electrically couple and route data to the logic circuitry [figs. 6 and 3, paragraph 15], and wherein a first router of the plurality of routers comprises: 
a first port [fig. 7, input port of router A 701] configured to electrically couple to a second router [fig. 7, router B 702] of the plurality of routers [fig. 6]; and 
a second port configured to electrically couple to the logic circuitry [fig. 3 and paragraph 15, router connecting to “Block”; also see ports of middle router in fig. 3].
Philip does not explicitly disclose the NoC disposed in an interposer.
However, Blaquiere discloses the NoC disposed in an interposer [paragraph 417, “The configurable interposer is in fact an active substrate containing active digital and analog circuit. The first usage of the configurable interposer considered is as a configurable NoC to receive or transmit data on each pin of each IC die of the system. Any set of conventional chips or ICs placed anywhere on configurable interposer can be connected to any other chips or ICs placed on another system layer in 3D stacked chip. Moreover, the configurable interposer embeds an array of tiny "CMPIO" to enable electrical contact between uIC pins and provide power to the user's ICs. The uICs can be any CPU, microcontroller, FPGA or any IC whose pinout or ball-grid is compatible with the configurable interposer CMPIO array”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Blaquiere in the invention of Philip, to implement the NoC disposed in an interposer, in order to eliminate the need to have a custom interposer design for each component [Blaquiere, paragraph 49].
Referring to claim 8, the modified Philip discloses the NOC of claim 7, wherein the first port is configured to electrically couple the second router via an interface [Philip, fig. 7, router A coupled to router B via interface 708], wherein the interface comprises a clock crosser configured to accelerate data transfer between the first router and the second router [Philip, paragraph 40, “The example implementation of the present application incorporates the use of this input buffer as a clock domain crossing structure”]. 
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, in view of Blaquiere, as applied to claim 8 above, and further in view of Xu et al (hereinafter Xu), “Double-Data-Rate, Wave-Pipelined Interconnect for Asynchronous NoCs” (see IDS).
Referring to claim 9, the modified Philip does not explicitly disclose the NOC of claim 8, wherein the clock crosser comprises double data rate circuitry configured to perform asynchronous data transfer.
However, Xu discloses wherein the clock crosser comprises double data rate circuitry configured to perform asynchronous data transfer [p. 21, “In this article, we introduce DWP, a new on-chip interconnect structure that uses double-data-rate transmission and wave pipelining to increase throughput, and interleaved lines and misaligned repeaters to reduce crosstalk noise”; pp. 21-22, “In general, a point-to-point interconnect connects two functional units on a chip. The functional unit that sends data is called the source, and the unit receiving the data is called the destination. An interconnect consists of transmitters, receivers, and lines, which are composed of metal wires and repeaters. DWP consists of transmitters, data and clock/control lines, receivers, and clock buffers (see Figure 2). Data and clock/control signals are fed into the transmitters, and then transmitted over the data and clock/control lines respectively. The transmitters convert data from single data rate (SDR) to double data rate (DDR), which is twice the clock frequency. The receivers catch the data signals and convert them back to SDR”; “DWP can be used for both asynchronous and synchronous communication [pp. 22-23].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Xu in the invention of the modified Philip, to implement wherein the clock crosser comprises double data rate circuitry configured to perform asynchronous data transfer, in order to reduce the number of data lines that traditional interconnects require by 50 percent [Xu, p. 22].
Referring to claim 10, the modified Philip does not explicitly disclose the NOC of claim 8, wherein the clock crosser comprises double data rate circuitry and time division multiplexing circuitry configured to perform synchronous data transfer.
However, Xu discloses wherein the clock crosser comprises double data rate circuitry and time division multiplexing circuitry configured to perform synchronous data transfer [pp. 21-23, The transmitters convert data from single data rate (SDR) to double data rate (DDR), which is twice the clock frequency. The receivers catch the data signals and convert them back to SDR. The transmitters convert SDR data signals into DDR data signals by transmitting even-numbered bits on the clock’s falling edges and odd-numbered bits on its rising edges (see Figure 3)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Xu in the invention of the modified Philip, to implement wherein the clock crosser comprises double data rate circuitry and time division multiplexing circuitry configured to perform synchronous data transfer, in order to reduce the number of data lines that traditional interconnects require by 50 percent [Xu, p. 22].
Referring to claim 11, the modified Philip discloses the NOC of claim 7, wherein the second port is configured to electrically couple to the logic circuitry via a router bridge [Philip, fig. 3, bridge 203], wherein the router bridge comprises clock crosser circuitry [fig. 7, element 708; paragraph 40].
The modified Philip does not explicitly disclose facilitating clock domain crossing between a first frequency used for data communication by the logic circuitry and a second frequency used by the NOC.
However, Xu discloses facilitating clock domain crossing between a first frequency used for data communication by the logic circuitry and a second frequency used by the NOC [pp. 21-23, The transmitters convert data from single data rate (SDR) to double data rate (DDR), which is twice the clock frequency. The receivers catch the data signals and convert them back to SDR].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Xu in the invention of the modified Philip, to implement facilitating clock domain crossing between a first frequency used for data communication by the logic circuitry and a second frequency used by the NOC, in order to reduce the number of data lines that traditional interconnects require by 50 percent [Xu, p. 22].
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, in view of Blaquiere, as applied to claim 7 above, and further in view of Hutton et al (hereinafter Hutton), U.S. Publication No. 2014/0126572 A1.
Referring to claim 12, the modified Philip discloses the NOC of claim 7, wherein the at least one die comprises a plurality of sectors [Philip, fig. 6, Blocks] each comprising a portion of the logic circuitry [Philip, paragraph 36, blocks are synchronous logic], wherein the first router is configured to electrically couple to a first sector of the plurality of fabric sectors [Philiips, fig. 6], and wherein a third router of the plurality of routers is configured to electrically couple to a second sector of the plurality of fabric sectors [Philip, fig. 6].
The modified Philip does not explicitly disclose programmable fabric sectors.
However, Hutton discloses programmable fabric sectors [paragraph 9].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hutton in the invention of the modified Philip, to implement programmable fabric sectors, in order to allow for constant speeds across a range of device sizes [Hutton, paragraph 66].
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, in view of Blaquiere, as applied to claim 7 above, and further in view of Eghbal et al (hereinafter Eghbal), U.S. Publication No. 2018/0203963 A1.
Referring to claim 13, the modified Philip does not explicitly disclose the NOC of claim 7, wherein the logic circuitry is disposed on the first die and a second die, and wherein the first router is configured to electrically couple to the first die, and wherein a third router of the plurality of routers is configured to electrically couple to the second die.
However, Eghbal discloses wherein the logic circuitry is disposed on the first die and a second die [Eghbal, fig. 3A, MEMORY, GPU, PROCESSOR dies], and wherein the first router is configured to electrically couple to the first die, and wherein a third router of the plurality of routers is configured to electrically couple to the second die [Eghbal, fig. 3A, see NoC Router].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eghbal in the invention of the modified Philip, to implement wherein the logic circuitry is disposed on the first die and a second die, and wherein the first router is configured to electrically couple to the first die, and wherein a third router of the plurality of routers is configured to electrically couple to the second die, in order to reduce the intrinsic overhead of conventional source routing and per hop routing decision process [Eghbal, paragraph 159].
Referring to claim 14, the modified Philip does not explicitly disclose the NOC of claim 7, wherein the logic circuitry is disposed on the first die and a peripheral intellectual property (IP) die, and wherein the first router is configured to electrically couple to the first die, and wherein a third router of the plurality of routers is configured to electrically couple to the peripheral IP die.
However, Eghbal discloses wherein the logic circuitry is disposed on the first die and a peripheral intellectual property (IP) die [fig. 3A, see MEMORY, GPU, PROCESSOR dies], and wherein the first router is configured to electrically couple to the first die, and wherein a third router of the plurality of routers is configured to electrically couple to the peripheral IP die [fig. 3A, see NoC routers].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eghbal in the invention of the modified Philip, to implement wherein the logic circuitry is disposed on the first die and a peripheral intellectual property (IP) die, and wherein the first router is configured to electrically couple to the first die, and wherein a third router of the plurality of routers is configured to electrically couple to the peripheral IP die, in order to reduce the intrinsic overhead of conventional source routing and per hop routing decision process [Eghbal, paragraph 159].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, in view of Blaquiere, in view of Eghbal, as applied to claim 14 above, and further in view of Gray, U.S. Publication No. 2016/0344629 A1.
Referring to claim 15, the modified Philip does not explicitly disclose the NOC of claim 14, wherein:
the first die comprises a Field Programmable Gate Array (FPGA); and 
the peripheral IP die comprises at least one of an input/output IP tile, Universal Interface Bus (UIB) IP tile, memory IP tile, or System on Chip processor, and wherein the peripheral IP die is configured to facilitate communication between the FPGA and one or more external devices.
However, Gray discloses the first die comprises a Field Programmable Gate Array (FPGA) [fig. 1, element 102]; and 
the peripheral IP die comprises at least one of an input/output IP tile, Universal Interface Bus (UIB) IP tile, memory IP tile, or System on Chip processor [paragraph 293, CPU die], and wherein the peripheral IP die is configured to facilitate communication between the FPGA and one or more external devices [paragraph 293, The next step towards close integration of FPGAs and server CPUs will be advanced packaging wherein the server CPU die and the FPGA die are packaged side by side via a chip-scale interconnect such as Xilinx 2.5D Stacked Silicon Integration (SSI) or Intel Embedded Multi-Die Interconnect bridge (EMIB). In this era, an FPGA NOC client is coupled via the NOC, via an “external coherent interface” bridge NOC client, and via the external coherent interface, to the cache coherent memory system of the server CPU die].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gray in the invention of the modified Philip, to implement the first die comprises a Field Programmable Gate Array (FPGA); and the peripheral IP die comprises at least one of an input/output IP tile, Universal Interface Bus (UIB) IP tile, memory IP tile, or System on Chip processor, and wherein the peripheral IP die is configured to facilitate communication between the FPGA and one or more external devices, in order to provide a reduction in total LUT area for a router and, therefore, for a NOC interconnection system composed of routers [Gray, paragraph 120].
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, in view of Blaquiere, in view of Xu, as applied to claim 16 above, and further in view of Gray, U.S. Publication No. 2016/0344629 A1.
Referring to claim 18, the modified Philip does not explicitly disclose the method of claim 16, wherein the first router comprises a plurality of ports, wherein: 
receiving the data comprises receiving the data by a first port of the plurality of ports electrically coupled to an external die; and 
routing the data comprises routing the data by a second port of the plurality of ports electrically coupled to the second router.
However, Gray discloses receiving the data comprises receiving the data by a first port of the plurality of ports electrically coupled to an external die [fig. 3, see ports 304, 302; paragraph 293, The next step towards close integration of FPGAs and server CPUs will be advanced packaging wherein the server CPU die and the FPGA die are packaged side by side]; and 
routing the data comprises routing the data by a second port of the plurality of ports electrically coupled to the second router [fig. 3, see ports 312, 310 and routers in fig. 2B].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gray in the invention of the modified Philip, to implement receiving the data comprises receiving the data by a first port of the plurality of ports electrically coupled to an external die; and routing the data comprises routing the data by a second port of the plurality of ports electrically coupled to the second router, in order to provide a reduction in total LUT area for a router and, therefore, for a NOC interconnection system composed of routers [Gray, paragraph 120].
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, in view of Blaquiere, in view of Xu, as applied to claim 16 above, and further in view of Gianchandani et al (hereinafter Gianchandani), U.S. Publication No. 2015/0103822 A1.
Referring to claim 20, the modified Philip does not explicitly disclose the method of claim 16, wherein reformatting the data comprises: 
converting, using a router bridge, the data from a user logic protocol to a NOC operating protocol of the modular NOC; and 
organizing, using the router bridge, the data into data packets correlating to a NOC data packet format based on the NOC operating protocol.
However, Gianchandani discloses converting, using a router bridge, the data from a user logic protocol to a NOC operating protocol of the modular NOC [paragraph 31, The originating-end protocol conversion module may be configured to automatically change format of packets received from an originating SoC component by an originating bridge based on the NoC interface protocol. The transmission module may be configured to transmit the packet, which is broken into a plurality of flits, using the designed NoC interface protocol, to a destination bridge, at which moment, the destination-end protocol conversion module may convert the protocol of the individual flits from the NoC interface protocol to a format that is compatible to the destination SoC component]; and 
organizing, using the router bridge, the data into data packets correlating to a NOC data packet format based on the NOC operating protocol [fig. 5, fig. 7(b), paragraph 41].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gianchandani in the invention of the modified Philip, to implement converting, using a router bridge, the data from a user logic protocol to a NOC operating protocol of the modular NOC; and 
organizing, using the router bridge, the data into data packets correlating to a NOC data packet format based on the NOC operating protocol, in order to provide an efficient and multi-component compatible NoC interface protocol [Gianchandani, paragraph 25].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181